Title: To James Madison from Peder Pedersen, 10 January 1809
From: Pedersen, Peder
To: Madison, James



Philadelphia 10th. January 1809.

Mr. Pedersen presents his Compliments to Mr. Madison and has the honor herewith to transmit to him a Copy of the Regulations for privateers given at Rendsburg the 14th. Septr: 1807 by the Father of His Majesty the present King of Denmark, in consequence of the war with Great Britain: Mr. Pedersen begs leave to add, for the private information of Mr. Madison the substance in English of the said Regulations, and a litteral translation of such of the articles as may be presumed to be most interesting to Neutrals.
Mr. Pedersen avails himself of this opportunity for presenting to Mr. Madison assurances of his highest Consideration.
